Citation Nr: 0729595	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
prior to May 13, 2005, and in excess of 70 percent since May 
13, 2005, for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent rating 
effective May 13, 2005.  The veteran appealed for a higher 
initial rating.  

In an August 2006 rating decision, the RO increased the 
rating for the veteran's PTSD to 70 percent effective May 13, 
2005.  A subsequent rating assigned a total rating based on 
unemployability for all service-connected disabilities.  

As the veteran has not indicated that he is satisfied with 
the ratings assigned to PTSD, the claim is still before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Thus, 
the issue is as listed on the title page.


FINDINGS OF FACT

1.  Prior to May 13, 2005, the veteran's PTSD was manifested 
by moderate symptoms, including sleep problems, anxiety, 
irritability, significant difficulty with crowds, and 
complaints of memory problems, but with relevant, coherent, 
and productive speech, full affect, and good judgment.

2.  From May 13, 2005, the veteran's PTSD is manifested by 
moderate to severe symptoms, with anger, irritability, and 
impaired impulse control, but without hallucinations, 
delusions, suicidal or homicidal ideation, or more than 
mildly impaired memory.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD, prior to May 13, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD, from May 13, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, including 
medical evidence pertaining to current disability, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  A November 2005 letter reiterated the above 
and specifically informed him of the information and evidence 
needed to substantiate a claim for an increased rating.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The case was last readjudicated in March 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service private and VA treatment records, VA 
examination reports, and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
private treatment records, VA treatment records, VA 
examination reports, and lay statements.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional impairment 
on the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. 
§ 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's PTSD has been rated under Diagnostic Code 9411, 
38 C.F.R. § 4.130 (2007), which provides for the following 
ratings:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name 
warrants 100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships warrants 70 percent.

Occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships warrants 50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants 30 
percent.

One factor to be considered is the Global Assessment of 
Functioning (GAF) scores.  The GAF score is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 41 to 
50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, or frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends and unable to keep a job).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2007).  Thus, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The use of terminology such as "mild," "moderate," or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

The issue in this case is whether a rating in excess of 30 
percent is warranted prior to May 13, 2005, and whether a 
rating in excess of 70 percent is appropriate from that date.  

With respect to the period prior to May 13, 2005, the 
evidence includes a statement from his wife noting the 
veteran has nightmares and sleepless nights, and is jumpy and 
irritable.  She stated that it does not exist every day but 
it does exist.  Private treatment reports from Dr. Daye note 
the veteran reporting that he snaps at his wife, hates 
fireworks, and sits with his back to the wall.  PTSD was 
diagnosed. 

A VA examination from December 2003 notes the veteran worked 
at the same company for 20 years and stopped working due to a 
back injury.  Current hobbies were noted to be working out 
and spending time with family.  Subjectively, he complained 
of nightmares, flashbacks, sleep problems, anxiety, distress, 
and hypervigilance.  The veteran was noted to be neat and 
well groomed.  He had good eye contact.  His speech was 
somewhat loud and pressured, but was otherwise relevant, 
coherent, and productive.  Thought processes were rational 
and goal directed.  There were no hallucinations, delusions, 
obsessions, compulsions, ritualistic behaviors, or phobias.  
There was no suicidal or homicidal ideation.  His impulse 
control was grossly adequate.  The veteran was fully oriented 
and did well on testing of short term memory, although the 
veteran commented that he did have difficulty with his memory 
at times.  The veteran also reported episodic disruptions in 
concentration.  His mood was mildly anxious but superficially 
pleasant.  His affect was full range.  Insight and judgment 
were good.  It was noted that the veteran avoided crowded 
places and had marked hypervigilance in crowded places.  The 
veteran did report problems with anger and irritability, but 
denied physical aggression or severe rage.  The examiner also 
noted that the veteran did not present with a full clinical 
depression.  

The examiner noted that the veteran's symptoms were 
consistent with a diagnosis of PTSD of moderate degree.  He 
concluded that the veteran presented as a relatively high-
functioning individual who has worked gainfully all of his 
life until he became disabled, has maintained a marriage and 
raised a family.  The examiner noted the veteran has 
difficulties that require dealing with the public or going 
into crowded or novel social situations.  The examiner noted 
the veteran's current level of personal and social adjustment 
is moderately impaired.

A Social and Industrial Survey noted the veteran has been 
married for 31 years.  The veteran indicated he has never 
attempted suicide but has intermittently had suicidal 
thoughts, although never planned to do so.  He complained of 
a short temper, sleep problems, and becoming agitated when 
watching war coverage on television.  He stated he does not 
like to socialize, is hypervigilant and is reactive to noise.

A letter from Dr. Greene dated in January 2004 notes the 
veteran's original evaluation indicated chronic pain 
syndrome, but as therapy continued it became more evident 
that the veteran suffered from PTSD.  It was noted the 
veteran continues to reexperience distressing dreams, 
intrusive recollections, irritability, hypervigilance, 
feelings of detachment, difficulty with intimacy, and a sense 
of foreshortened future.  It was noted his chronic pain 
condition intensifies some of his irritability and low 
frustration tolerance.

An April 2005 letter from Dr. Greene notes the veteran 
dropped out of therapy in May 2004 and returned recently.  
She stated the evaluation revealed the veteran was anxious 
and depressed, and that his pain condition was worse.  The 
veteran reported to her a year of isolation, social 
withdrawal, disturbed sleep, nightmares, flashbacks, anxiety, 
and depression.  

The veteran's wife submitted another statement in March 2005 
detailing his present symptoms, including hypervigilance, 
startle response, sleep problems, irritability, and crying 
spells.

Upon review of the evidence for the period prior to May 13, 
2005, the Board finds that an evaluation in excess of 30 
percent is not warranted.  In this regard, his affect was 
normal, his speech while somewhat loud and pressured, was 
relevant, coherent, and productive.  His thought processes 
were normal, and there was no impaired judgment noted.  
Although his memory was intact on examination, his complaints 
of memory impairment are contemplated in the 30 percent 
evaluation assigned.  Further, while he reports that he does 
not like to socialize, he was able to maintain effective work 
relationships for 20 years and is close to his family.  In 
fact, he has been married for over 31 years.  

While the evidence does note complaints of irritability, the 
veteran denied ever being violent.  Further, although he 
reported intermittent suicidal thoughts, he has never had an 
intent or plan, and suicidal ideation was not noted on VA 
examination or in the private treatment records.  Finally, 
the veteran's complaints of anxiety are contemplated in the 
30 percent evaluation presently assigned.

In summary, the evidence shows that the veteran's 
symptomatology falls squarely within the criteria for a 30 
percent evaluation.  Such a finding is further supported by 
the GAF score of 55 assigned, as well as the examiner's 
opinion that the veteran's PTSD resulted in moderate social 
and industrial impairment.  Thus, prior to May 13, 2005, a 
rating in excess of 30 percent is not warranted at any point 
during the period in question.

Turning to the period beginning on May 13, 2005, the Board 
notes that the veteran was seen on that date requesting a 
medication readjustment due to unpleasant side effects of his 
medication.  Diagnosis was PTSD, chronic, moderate to severe.  

A January 2006 report from Dr. Greene notes the veteran with 
moderate back pain and a euthymic mood.  However, she 
reported that the veteran becomes agitated and frustrated 
when his pain interferes with life functioning.  The doctor 
noted the veteran had difficulty coping with pain-induced 
lowered frustration tolerance.  Treatment focused on pain 
management and coping strategies for daily life interactions.

On a May 2006 VA examination, his hygiene and grooming were 
good.  He answered all questions appropriately, made good eye 
contact and was cooperative.  His speech was mildly pressured 
but was relevant, coherent, and productive.  His thought 
processes were rational and goal directed, and there was no 
evidence of hallucinations or delusions.  He was fully 
oriented and his memory was grossly intact.  Significant 
anxiety was noted as indicated by shaking and at times 
pressured speech and notable physical restlessness.  Affect 
was appropriate with a full range.  

The examiner noted that when compared to the last examination 
of the veteran, there was a significant increase in the 
severity of PTSD symptoms.  He experienced a panic attack at 
a drug store after seeing Asian-Americans.  He is overwhelmed 
by his daughter and grandchildren living with him and is 
frequently angry, irritable and fuming.  It was noted that he 
at times experiences severe road rage, but does not have a 
recent history of physical aggression.  The examiner did 
indicate impaired impulse control, but noted the veteran is 
not suicidal or homicidal.  There is no evidence of mania or 
psychosis.  The examiner diagnosed PTSD, currently severe.  A 
GAF score of 46 was provided.  The examiner noted the current 
level of personal and social adjustment is severely impaired.  

A December 2006 treatment report noted complaints of 
depression and lethargy and his medications were to be 
changed slowly.  The assessment again was chronic PTSD, 
moderate to severe.

Review of the evidence notes the veteran's PTSD symptoms had 
worsened, and are presently classified as severe.  However, 
the PTSD symptomatology noted by the evidence do not support 
an evaluation in excess of the 70 percent evaluation 
presently assigned.  In this regard, his thought processes 
and communication were not grossly impaired, with only mild 
pressured speech noted.  He denied delusions and 
hallucinations.  Grossly inappropriate behavior or a 
persistent danger of hurting self or others has not been 
shown.  Such a finding is consistent with a GAF score of 46, 
well above a score suggesting grossly inappropriate behavior 
or a danger to self or others.  The veteran has been noted to 
be well groomed, fully oriented, and having at worst mild 
memory impairment.  Thus, the criteria for a rating in excess 
of 70 percent are not warranted at any point during the 
period in question. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 30 percent for PTSD, prior 
to May 13, 2005, is denied.

An initial evaluation in excess of 70 percent for PTSD, from 
May 13, 2005, is denied.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


